In the
    United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 02-4274
BARBARA LASZCZ,
                                                        Petitioner,
                                v.

JOHN D. ASHCROFT,
                                                       Respondent.

                         ____________
                    Petition for Review of an Order
                of the Board of Immigration Appeals.
                            No. A29-607-132
                         ____________
        ARGUED MAY 28, 2004—DECIDED AUGUST 20, 2004
                         ____________



    Before BAUER, RIPPLE and ROVNER, Circuit Judges.
                                      1
  PER CURIAM. Barbara Laszcz, a native and citizen of
Poland, seeks review of an order of the Board of Immigra-
tion Appeals (“BIA”) denying her suspension of deportation
and voluntary departure. For the reasons set forth in the fol-
lowing opinion, we dismiss Ms. Laszcz’s petition for lack of
jurisdiction.


1
  After her marriage in 1992, Ms. Laszcz changed her name to
Barbara Smolen. However, we will refer to her throughout the
opinion as Ms. Laszcz for continuity with her administrative
proceedings.
2                                                   No. 02-4274

                                I
                       BACKGROUND
A. Asylum Proceedings
  Ms. Laszcz entered the United States in September 1990
after paying a smuggler to convey her from Poland. The
former Immigration and Naturalization Service (“INS”)
immediately detained her and issued her an order to show
cause why she should not be deported. Ms. Laszcz conceded
deportability but applied for political asylum and withholding
of deportation (requests she later withdrew), as well as
voluntary departure. After a hearing, an immigration judge
(“IJ”) allowed her to depart voluntarily. Ms. Laszcz did not
appeal the IJ’s decision to the BIA, but instead asked for and
obtained an extension of time within which to depart
voluntarily. Ultimately, after her voluntary departure per-
iod had expired, the INS issued her a “bag and baggage”
letter, but she failed to report to the immigration authorities as
directed. Instead, Ms. Laszcz remained in the country and,
in 1992, married an undocumented alien. The couple has
two children.


B. NACARA Proceedings
   In 1998, Ms. Laszcz moved to reopen her case to apply for
suspension of deportation pursuant to the Nicaraguan
Adjustment and Central American Relief Act (“NACARA”),
Pub. L. 105-100, 111 Stat. 2193 (1998). NACARA allowed cer-
tain classes of aliens, including those of Polish origin, to re-
open their closed immigration proceedings in order to apply
for the discretionary relief of suspension of deportation. See
id. § 203(c), 111 Stat. at 2199 (amending the Illegal Immigration
Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”)
§ 309(g), Pub. L. 104-208, 110 Stat. 3009-575, 3009-627); see also
No. 02-4274                                                  3

8 C.F.R. § 3.43(b) (2002). After the passage of NACARA, an
alien could obtain suspension of deportation if she could
show seven years of continuous presence in the United States,
good moral character during that period and extreme
hardship to either the alien or to her United States citizen
spouse, parent or child if removed. See Useinovic v. INS, 313
F.3d 1025, 1033-35 (7th Cir. 2002); 8 U.S.C. § 1254(a) (1994)
(repealed). Ms. Laszcz’s motion to reopen her immigration
proceedings was granted in March 2000.
   The sole issue in Ms. Laszcz’s reopened proceedings was
whether she met the hardship requirement for suspension
of deportation. Before an IJ, Ms. Laszcz testified about the
effect that her removal would have on her family. She ex-
plained that she was a stay-at-home mother with two chil-
dren in elementary school. She worried that her children,
both United States citizens, would be forced to relocate to a
foreign country with no friends and little family. She also
feared that her removal would harm her marriage because
her husband likely would not return to Poland with her; al-
though her parents remain in Poland, her husband’s parents
live in the United States. The IJ was not persuaded, however,
and found that Ms. Laszcz’s testimony did not rise to the level
of hardship required for suspension of deportation. The IJ
also questioned whether Ms. Laszcz had demonstrated good
moral character, noting that she had entered the country
illegally and failed to depart when ordered. In November
2002, the BIA summarily affirmed the IJ’s decision, see 8
C.F.R. § 3.1(e)(4), and Ms. Laszcz petitioned this court for
review.
  While briefing proceeded in this case, we directed the
parties to discuss the following two issues: (1) whether a
motion to reopen to apply for “special rule” suspension of
deportation under § 309(g) of IIRIRA, as amended by § 203
of NACARA, should be viewed as a continuation of a prior
4                                                 No. 02-4274

deportation proceeding or a new removal proceeding; and
(2) if a motion to reopen under NACARA is treated as a
continuation of a prior deportation proceeding, whether
cases where a final order of deportation was first entered on
or before October 30, 1996, should be governed by the
Immigration and Nationality Act (“INA”) § 106(a) or IIRIRA
§ 309(c)(4)(E). The parties have submitted their positions,
and the case is ready for decision.


                              II
                       DISCUSSION
   The central question in this appeal is whether this court
has jurisdiction over Ms. Laszcz’s petition for review.
Section 309(c)(4)(E) of IIRIRA dictates that “there shall be no
appeal of any discretionary decision under section 212(c),
212(h), 212(i), 244, or 245 of the Immigration and Nationality
Act” for those cases commenced before April 1, 1997, and
“in which a final order of exclusion or deportation is en-
tered more than 30 days after the date of enactment of this
Act [September 30, 1996].” IIRIRA § 309(c)(4)(E), 110 Stat. at
3009-626. Both parties acknowledge that suspension of
deportation and voluntary departure are forms of relief
under the old (pre-IIRIRA) § 244 of the INA. See Useinovic,
313 F.3d at 1033-35 (discussing NACARA and INA § 244);
Tamas-Mercea v. Reno, 222 F.3d 417, 427 (7th Cir. 2000); Pilch
v. INS, 129 F.3d 969, 970-71 (7th Cir. 1997). Therefore, the
Government submits that we lack jurisdiction to review the
IJ’s decision. In its view, Ms. Laszcz’s November 2002 order
is a final order of deportation entered more than thirty days
after September 30, 1996, in a case commenced before April
1, 1997.
  Ms. Laszcz disputes this characterization of her proceed-
ings. She contends that the “grant of the motion to reopen
No. 02-4274                                                   5

reopened the prior proceedings” so that “when the motion
to reopen is granted . . . there is no longer an outstanding
final order of deportation.” Petitioner’s Br. at 12. Ms. Laszcz
goes on to argue that, because the original order of deporta-
tion no longer exists, the effect is to “transport[ ] the alien,
the IJ, and the INS back to the moment in which the IJ found
the alien deportable,” in this case 1991, so that “the proce-
dural rules as they existed at that moment apply.” Id.
Therefore, she argues, the rules for judicial review available
in 1991—that is, the judicial review available prior to the
passage of IIRIRA—apply to her case, and we may review
the merits of the IJ’s decision.
   We recently evaluated nearly identical arguments in
Bronisz v. Ashcroft, No. 02-4264 (7th Cir. Aug. 5, 2004). In
Bronisz, the petitioner successfully had moved to reopen his
immigration proceedings to apply for suspension of depor-
tation pursuant to NACARA. See id., slip op. at 3. An IJ
denied him relief, and he sought review of that decision in
this court. See id. at 4. We observed that the grant of a
motion to reopen was much like the grant of a motion under
Federal Rule of Civil Procedure 60(b). See id. at 8-9. We
further noted, much like the petitioner suggests in this case,
that, like a Rule 60(b) motion, the grant of the motion to
reopen vacated the petitioner’s previous order of deporta-
tion so that the reopened proceedings were in fact a con-
tinuation of the earlier immigration proceedings. See id. at
9. However, we rejected the argument that the motion to
reopen somehow “transported” the petitioner back in time
to give him the benefit of the immigration laws as they
stood prior to the passage of IIRIRA. See id. at 10. Instead,
we held that, because a final order denying suspension of
deportation and voluntary departure had been entered in
2002, in a case that had commenced with an order to show
cause in 1990, IIRIRA § 309(c)(4) barred our review of the
IJ’s decision to deny discretionary relief. See id. at 10.
6                                                  No. 02-4274

   There is no reason to reach a different result here. The
grant of Ms. Laszcz’s motion to reopen vacated the previous
order of deportation against her and continued the proceed-
ings that commenced in 1991 with the original order to
show cause. Ms. Laszcz’s attempt to place herself “back in
the moment” of her initial immigration proceedings simply
ignores the fact that the November 2002 order affirming the
denial of her suspension of deportation and voluntary de-
parture, and ordering her deported pursuant to the order to
show cause served on her in 1991, is a “final order of
deportation” entered after October 30, 1996. See 8 U.S.C.
§ 1101(a)(47)(A) & (B). To hold that she now is entitled to
the judicial review available in 1991 would be to disregard
the plain language of IIRIRA § 309(c)(4)(E), which applies to
all cases commenced before April 1, 1997, and in which a
final order of deportation is entered after October 30, 1996. See
IIRIRA § 309(c)(4)(E), 110 Stat. at 3009-626. Although Ms.
Laszcz contends that this result retroactively curtails judicial
review for discretionary decisions, see Petitioner’s Br. at 16-
17, this argument depends entirely on her contention that
the grant of the motion to reopen placed her procedurally
back in time. Because we reject that contention, we see no
retroactive application of the immigration laws to her case.


                         Conclusion
  For the foregoing reasons, the petition for review is
dismissed for lack of jurisdiction.
                                                     DISMISSED
No. 02-4274                                             7

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—8-20-04